Petitioner’s motions for certified transcript of record of certain proceedings (M-6919) and stay (M-7222) are denied. Respondent Andrew Lavoott Bluestone’s cross motion (M-7058) for sanctions pursuant to 22 NYCRR 130-1.1 is granted and petitioner is directed to pay $500 as sanctions to the Lawyers’ Fund for Client Protection. The Clerk of the Supreme Court, New York County, is directed to enter judgment in the amount of $500 in accordance with 22 NYCRR 130-1.3, said amount to be paid forthwith. We find such sanction is warranted by petitioner’s pursuit of this matter which is “completely without merit in law” (22 NYCRR 130-1.1 [c] [1]), and by vexatious and abusive manner in which this pursuit was undertaken (22 NYCRR 130-1.1 [c] [2]; see also Todtman, Young, Tunick, Nachamie, Hendler, Spizz & Drogin v Richardson, 247 AD2d 318, lv dismissed 91 NY2d 1003). Concur— Williams, P.J., Nardelli, Wallach and Friedman, JJ.